NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.

Response to Amendment
Applicant's supplemental amendment filed on 15 April 2021 has been entered. Claim 1 has been amended. Claim 2 has been cancelled. Claim 7 has been added. Claims 1 and 3-7 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a vehicle lamp comprising: a plate-like light guide…wherein the first plate surface has a as recited in combination with all of the limitations of claim 1.
The closest prior art of record: Gebauer (US 2014/0177255 A1) teaches or suggests various features of the claimed invention, but fails to teach, suggest, or disclose: “…wherein the first plate surface has a general portion that is directly opposite to the area other than the first reflecting portion of the second plate surface with respect to an up direction and a down direction and… a peripheral end edge of the first reflecting portion on a side of the first plate surface is located closer to the step-up surface than the general portion of the first plate surface, and the peripheral end edge of the first reflecting portion on a side of the first plate surface is located above the general portion of the first plate surface with respect to the up direction and the down direction… the area other than the first reflecting portion of the second plate surface constructed as the single plane extends directly from the first reflecting portion…,” as recited in combination with all of the limitations of claim 1
Claims 3-7 are allowed as they depend upon, and further limit, allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896